In a negligence action to recover damages for personal injuries, "Grutman, Morrison & Schafrann”, allegedly a "partnership in dissolution”, appeal from so much of an order of the Supreme Court, Nassau County, entered August 31, 1979, as in, inter alia, approving a compromise of the negligence action, fixed the sum of $250,000 as the fair and reasonable value of legal services (including disbursements) rendered by the law firm of "Grutman & Schafrann” as attorneys for Maryann Papafloras, as conservator of the injured Marguerite Ilardi, in the negligence action, and directed payment to "Grutman & Schafrann”, attorneys of record, of attorneys’ fees in said amount. Order affirmed insofar as appealed from, with $50 costs and disbursements. In our opinion, on the facts of this case, appellant had standing to appeal. However, the order under review must be affirmed insofar as appealed from. The award was to the attorneys of record. The dispute was essentially one between partners. The compromise proceeding in this negligence suit was not the appropriate vehicle for adjudicating that dispute. We note that prior to the compromise proceeding appellant had brought no action for an accounting, much less sought in such action an order temporarily staying distribution of the negligence suit counsel fee award to "Grutman & Schafrann”. Thus, prior to the compromise proceeding there had been no process and pleadings served on which a court could properly adjudicate appellant’s claims with respect to partnership rights. The order under review provided that "any claim asserted on behalf of Peter H. Morrison against the proceeds of this action is denied without *901prejudice to any proceedings by him against the present attorneys of record Grutman & Schafrann, in another forum.” We note that motion papers on file in this case show that an action for a partnership accounting has now been brought by "Jay H. Schafrann, Norman Roy Grutman, Jewel H. Bjork and Grutman, Morrison & Schafrann, a co-partnership” against "Peter H. Morrison”. Cohalan, J. P., Margett, Martuscello and Weinstein, JJ., concur.